t c memo united_states tax_court robert r skorniak and mary skorniak petitioners v commissioner of internal revenue respondent docket no filed date robert r skorniak pro_se and elaine c tunzat for petitioners catherine j caballero for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure the only issue remaining for decision is whether a house petitioner robert r skorniak represented himself and peti- tioner mary skorniak at trial elaine c tunzat prepared the briefs on behalf of petitioners constructed by petitioners during the years through was used by them as their principal_residence within the time pre- scribed by sec_1034 we hold that it was not findings_of_fact some of the facts have been stipulated and are so found petitioners resided in salem oregon at the time the petition was filed petitioners filed a joint federal_income_tax return for as of date petitioners owned a house california residence that was located in san jose california san jose and that they occupied as their principal_residence on date petitioners sold their california residence for dollar_figure on date petitioners purchased a house residence located pincite 13th place s e salem oregon salem for dollar_figure in date immediately after their purchase of the residence petitioners operated that property as rental property by leasing it to an unrelated third party who occupied it until date in date petitioners vacated their california residence moved from san jose to salem and upon their arrival in salem resided at the residence in petitioners purchased for dollar_figure a vacant lot all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure lot for the purpose of constructing a house on it the lot was located pincite 13th place s e salem and adjoined the residence during petitioners began construction on the lot of a big_number square foot two-story house house in date framing contractors retained by petitioners commenced the framing work on the house in addition petitioners retained the services of their son donald c skorniak and the services of michael d friederick who assisted with various construction work on that house including installing the plumbing stuccoing the exterior walls and sheetrocking taping texturing and painting the inter- ior walls and ceilings as of date the construction work on the house had not been completed that work was not completed until may or date construction work with respect to the interior of the house that was in progress during date and or was not completed by date included sheetrocking taping texturing and painting the walls and ceilings in- stalling the flooring including carpets and tiles and in- stalling soffits in the recreation room construction work with respect to the exterior of the house that was not completed by date included certain unspecified work relating to its outside structure that was done after date pouring concrete for its front steps that was done during febru- ary pouring concrete for its driveway that was done after date and installing its garage door that was done during april or date as of date utility_services including water and electricity were not yet furnished to the house through any public_utility company on date portland general electric connected the electricity service and on date the city of salem connected the water service to the house on date the city of salem conducted the final electrical inspection on the house and approved the electrical wiring in that house although northwest natural_gas company connected the gas service to the house on date that service was not used by petitioners until some time after date during petitioner robert skorniak mr skorniak connected a number 10-gauge wire from the residence to the house in order to provide electricity service to that house and he connected a water pipe from the residence to the house in order to provide water service to that house the number 10-gauge wire that mr skorniak connected to the house did not provide adequate power for the entire house and was installed primarily for the purpose of operating power tools during the course of the construction of that house as of date the only sources for heating the house consisted of portable electric heaters and a wood-burning stove located in the basement of the house petitioners resided at and used the residence before and after date during the course of the construction of the house as of date and for an unspeci- fied period of time thereafter petitioners continued to receive mail their personal possessions including furniture were located and they continued to use the laundry facilities at the residence in date for the first time since they moved into the residence in date petitioners resumed operating that residence as a rental property by leasing it to an unrelated third party petitioners included a form_2119 sale of your home as part of the federal_income_tax return they filed re- turn and did not report in that return any gain from the sale of their california residence that form indicated that peti- tioners sold their california residence on date its selling_price was dollar_figure the selling_expenses as- sociated with that sale were dollar_figure petitioners' basis in that residence was dollar_figure and their realized gain from that sale was dollar_figure the form_2119 included as part of petition- ers' return also indicated that as of date petitioners had not replaced their california residence and that they planned to replace it within the replacement_period the internal_revenue_service assigned revenue_agent linda richards ms richards to examine petitioners' return that examination focused on petitioners' sale of their california residence and their deferral of the recognition of gain from that sale in a meeting with ms richards that took place on date mr skorniak informed ms richards that he moved into the house in may or date in date during a telephonic discussion with ms richards mr skorniak advised her that he believed that the law with respect to the deferral of gain recognition on the sale of a principal_residence was unfair and that he would do anything that he could to see that it was changed which would include talking with accountants and legis- lators as of date petitioners were not using the house as their principal_residence opinion petitioners bear the burden of proving error in respondent's determination regarding the gain from the sale of their califor- nia residence see rule a 290_us_111 petitioners attempted to satisfy their burden_of_proof in this case through the testimony of mr skorniak their son donald c skorniak and michael d friederick we found the testimony of each of those witnesses at times general vague conclusory and or internally inconsistent those witnesses also contra- dicted each other with respect to the date of the completion of certain construction work on the house and the date on which petitioners moved into that house we also found their recollec- tion of specific matters relating to those events to be poor or at best hazy it is also significant that mr skorniak's tes- timony concerning when petitioners moved into the house was inconsistent with prior statements that he had made to ms richards during the course of her examination of petitioners' return under the circumstances presented here we are not required to and we generally do not rely on the testimony of the witnesses presented by petitioners to sustain their burden of establishing error in respondent's determination relating to sec_1034 see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 sec_61 provides that a taxpayer must include in although petitioner mary skorniak was present during the entire trial she did not testify we found ms richards credible gross_income gains derived from dealings in property sec_1001 generally requires a taxpayer to recognize the entire amount of gain_or_loss realized on the sale_or_exchange of property with respect to gain realized on the sale of a prin- cipal residence sec_1034 provides the following exception to that general_rule if property in this section called old residence used by the taxpayer as his principal_residence is sold by him and within a period beginning years before the date of such sale and ending years after such date property in this section called new residence is purchased and used by the taxpayer as his principal_residence gain if any from such sale shall be recog- nized only to the extent that the taxpayer's adjusted_sales_price as defined in subsection b of the old residence exceeds the taxpayer's cost of purchasing the new residence sec_1034 provides that for purposes of sec_1034 a residence any part of which was constructed or reconstructed by a taxpayer shall be treated as being purchased by that taxpayer the parties agree that the california residence was petitioners' old residence for purposes of sec_1034 petitioners sold that residence on date they realized a gain of dollar_figure from that sale the adjusted_sales_price of that residence does not exceed the total costs incurred by petitioners in constructing the house and they were required to use that house as their principal any gain that is not recognized under sec_1034 reduces the taxpayer's basis in the new residence sec_1034 residence on or before date in order to qualify the gain from the sale of their california residence for nonrecogni- tion under sec_1034 the only dispute herein concerns the date on which petitioners first used the house as their principal_residence petitioners contend that they used the house as their principal_residence by date and that therefore the gain from the sale of their california residence qualifies for nonrecognition under sec_1034 respondent disagrees the determinations of whether property is used by a taxpayer as his or her residence and is used as his or her principal_residence depends upon all the facts and circumstances sec_1 c income_tax regs for purposes of sec_1034 property is used by a taxpayer as his or her new resi- dence if that taxpayer physically occupies or lives in that property 323_f2d_383 5th cir bayley v commissioner 35_tc_288 a resi- dence is a taxpayer's principal_residence if it is his or her chief or main place of residence considering all relevant facts including the amount of time the taxpayer spends at one respondent determined in the notice_of_deficiency that the residence and not the house was petitioners' new residence for purposes of sec_1034 and that accordingly petitioners should have recognized the gain realized on the sale of the california residence to the extent that that gain exceeded the purchase_price of the residence residence as opposed to another see 40_tc_345 affd 326_f2d_760 2d cir of paramount importance in determining whether petitioners were using the house as their principal_residence by date is mr skorniak's admission to ms richards on date that petitioners moved into the house in may or date that admission is borne out by additional facts we have found based on other portions of the record herein we have found that there was construction work with respect to the inter- ior of the house that was in progress during date and or was not completed by date including sheetrocking taping texturing and painting the walls and ceilings installing the flooring including carpets and tiles and installing soffits in the recreation room we have also found that there was construction work with respect to the exterior of the house that was not completed by date including certain unspecified work relating to its outside structure that was done after date pouring concrete for its front steps that was done during date pouring concrete for its driveway that was done after date and installing its garage door that was done during april or date we have also found that on date portland general electric connected the electricity service and on febru- ary the city of salem connected the water service to the house and that although northwest natural_gas company connected the gas service to that house on date that service was not used by petitioners until some time after date we have further found that the number 10-gauge wire that was connected from the residence to the house was installed primarily for the purpose of operating power tools during the course of the construction of the house and did not provide adequate power for the entire house although we have also found that as of date mr skorniak had connected a water pipe from the residence to the house and that as of that date there were a wood-burning stove and portable electric heaters located in that house petitioners have failed to persuade us that as of date those items provided adequate water and heating for the house additional facts we have found that bear out mr skorniak's admission to ms richards that petitioners moved into the house in may or date are that petitioners resided at and used the residence before and after date during the course of the construction of the house as of date and for an unspecified period of time there- after a petitioners continued to receive mail at the residence b their personal possessions including furniture were located at the residence and c they continued to use the laundry facilities at the residence and petitioners ceased operating the residence as rental property from date when they moved from san jose to salem and began occupying that residence until date when they resumed leasing it based on our review of the entire record before us we find that petitioners have failed to establish that as of date they were using the house as their principal resi- dence accordingly we sustain respondent's determination relat- ing to sec_1034 to reflect the foregoing and petitioners' concessions decision will be entered for respondent
